Citation Nr: 1635446	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  06-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  He died in December 2011 and his surviving spouse is the appellant in this matter. 

In June 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014). 

Prior to the Veteran's death, a February 2010 decision of the Board of Veterans' Appeals (Board) denied the Veteran's claim for an initial rating in excess of 20 percent for residuals of an injury to the thoracic and lumbar spine on a schedular basis, granted entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity associated with the service connected thoracic and lumbar spine disability, and denied entitlement to TDIU on a schedular basis.  

Simultaneous with the February 2010 decision, the Board remanded the issues of entitlement to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine and entitlement to TDIU on an extraschedular basis, directing therein that both issues be referred for consideration by the Department of Veterans Affairs (VA) Undersecretary for Benefits or the VA Director of the Compensation Service. 

Also prior to the Veteran's death, the Seattle, Washington, VA Regional Office (RO) referred the issues of entitlement to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine and entitlement to TDIU on an extraschedular basis to an office (the advisory review staff) of the Director of the Compensation.  However, a determination by this office as to these issues was not accomplished prior to the Veteran's death. 

A March 2012 Board decision dismissed the Veteran's pending appeal due to his death pursuant to 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This decision also noted that the appropriate paperwork had been submitted by the appellant for substitution in the Veteran's claims, but referred the matter of the propriety of the substitution to the Agency of Original Jurisdiction (AOJ) for appropriate action and to provide the appellant with proper notice and her appellate rights. 

Thereafter and by way of a July 2012 memorandum sent by the VA RO in St. Paul, Minnesota to the RO, it was confirmed that the appellant's substitution was valid and that the RO had jurisdiction of the matter.  This memorandum also indicated that the St. Paul RO would complete the appellant's claim for Dependence and Indemnity Compensation (DIC), and the Virtual VA folder reflects a denial of the Appellant's claim for service connection for the cause of the Veteran's death by way of an August 2012 decision by the St. Paul regional office.  (While the July 2012 memorandum also indicated that the St. Paul RO would adjudicate a death pension claim, inspection of the appellant's VA 21-534 received in March 2012 reflects that the appellant was only filing a claim for DIC).  An appeal with respect to the August 2012 denial of service connection for the cause of the Veteran's death has not been filed. 

Given the July 2012 conclusion by the AOJ that the appellant's substitution was valid, the record was not closed on the date of death of the Veteran; but rather, it remains open for the submission and development of any pertinent additional evidence.  38 U.S.C. § 5121A (West 2014).  Such development would include obtaining a determinations from the Director of the Compensation Service as to whether the Veteran was entitled to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine and/or entitlement to TDIU on an extraschedular basis, claims that were pending at the time of the Veteran's death.  As such, the Board in a June 2013 remand requested that such determinations-which, as indicate above, were requested by the February 2010 remand but not completed prior to the Veteran's death-be obtained.  A determination was obtained in November 2013, and this case was returned to the Board for adjudication.  In a June 2015 decision, the Board denied the Veteran's claims to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine and/or entitlement to TDIU on an extraschedular basis.

The Veteran then appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) and, in agreeance with the parties involved, a Joint Motion for Remand (JMR) was issued in March 2016, remanding the issue of entitlement to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine for failure to complete appropriate development prior to the adjudication of that issue.  The decision regarding entitlement to TDIU on an extraschedular basis was left undisturbed.  As such, the issue of entitlement to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine is once again before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

In the June 2013 Remand, the Board directed VA to further develop the issue of the appellant's claim to an extraschedular rating for residuals of an injury to the Veteran's thoracic and lumbar spine.  In particular, the Remand indicated that, with regard to the pending claims for extraschedular benefits, while the Board noted (as referenced in January 2012 and May 2013 statements by the Veteran's attorney arguing that such evidence warranted a grant of the appellant's claims) the October 2011 VA physician's statement indicating that the Veteran was unemployable because of his service connected lumbar spine disability, the Board cannot assign an extraschedular evaluation in the first instance.  Anderson v. Shinseki, 22 Vet. App. 423, 428-29   (2009); see also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  It was further noted that, if, and only if, the appropriate official has determined that an extraschedular evaluation is not warranted does the Board have jurisdiction to make a determination as to whether such an evaluation is warranted.  As such, the appellant's claim was remanded to obtain such a determination.

Here, although the RO did obtain a November 2013 determination from the Director of the Compensation Service in regard to the issue of an extraschedular evaluation of TDIU, no such determination was rendered for an extraschedular rating for residuals of an injury to the Veteran's thoracic and lumbar spine.  As such, the appellant's claim is not yet ripe for adjudication by the Board for want of a determination of this issue in the first instance by an appropriate official.

Accordingly, upon remand, the AOJ should refer this case to the Director of Compensation Service for consideration of whether, prior to his death, the Veteran would have been entitled to an extra-schedular evaluation for service-connected residuals of an injury to the thoracic and lumbar spine in accordance with 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1. After providing the appellant and her attorney with the opportunity to submit additional evidence and/or argument, refer this case to the Director of the Compensation Service for consideration of whether, prior to his death, the Veteran would have been entitled to an extra-schedular evaluation for service-connected residuals of an injury to the thoracic and lumbar spine in accordance with 38 C.F.R. § 3.321.

2. Consistent with the determinations requested above, adjudicate the claims for extraschedular benefits based on all of the evidence of record for both substitution and accrued benefits purposes. If any benefit sought on appeal remains denied, the appellant and her attorney should be provided a supplemental statement of the case and allowed an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




